DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The objections and rejections from the Office Action of 6/27/2022 are hereby withdrawn.  New grounds for rejection are presented below. 
Examiner’s Note:  Claims 5, 12, and 20 were amended in response to the claim objections from the Office Action of 6/27/2022 by deleting the “dot”-style parameter OClag.  However, in Claim 5, one of the brackets for deleting that parameter was reversed.  The Examiner understands that parameter was intended to have been deleted and, moving forward, any further claim amendments should simply treat that parameter as if it were not there.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5, 12, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 5, 12, and 20 have been amended to remove the dot over the OClag parameter on the left side of the equation.  This is not supported by the originally-filed Specification [Paragraph [0029]:
    PNG
    media_image1.png
    247
    812
    media_image1.png
    Greyscale
].  Removing the dot also poses an issue in that, now, the OClag term is dependent on the delta of OClag, which becomes circular (the appearance of “OClag” on both sides of the equation causes this issue).  The Examiner suggests that the solution to this issue is to put the “dot” OClag parameter back in the claims (with the dot in a consistent location) and to correct the location of the dot throughout the instant Specification.  Correcting the instant Specification to put the dot in a consistent location would not be the introduction of new matter.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9-13 are rejected under 35 U.S.C. § 101 based upon consideration of the claim as a whole.  Independent claim 9 is directed to non-statutory subject matter.  Applicant's "computer program product" encompasses both statutory and non-statutory media including but not limited to carrier waves.  Applicant's invention constitutes software per se, void of any hardware components, and as such fails to fall within any of the statutory classes of invention set forth by 35 U.S.C. § 101.  Applicant is required to amend his claims to make it clear that his computer-readable medium includes only non-transitory media. See 1351 Off. Gaz. Pat. Office 212 (February 23, 2010).
Examiner’s Note:  This issue can be resolved by changing the order of the preamble (i.e., “One or more non-transitory computer-readable mediums storing program code … including:”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-11, 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khalid et al. (US 20010001845 A1)[hereinafter “Khalid”] and John et al. (US 20120016636 A1)[hereinafter “John”].
Regarding Claims 1, 9, and 14, Khalid discloses a system, (with corresponding method and computer program product), comprising: at least one computing device in communication with: a gas turbine system [Paragraph [0022] – “The present invention provides for a method and an apparatus for determining the clearance between a rotor stage and a shroud within a gas turbine engine. The present method and apparatus include a Thermal Lag Module for modeling the thermal lag of a rotor assembly and a shroud within a gas turbine engine, an Engine Model Module for modeling the engine at a steady-state operating condition, a Steady-State Clearance Module for determining the steady-state clearance of the rotor assembly and shroud, and a Thermal Growth Module for modeling the thermal growth of the rotor assembly and shroud. The modules are a portion of an executable program disposed within the processor of an engine controller.”], the gas turbine system including a compressor, a combustor, and a turbine component [Paragraph [0006] – “A gas turbine engine includes a fan section, a compressor section, a combustor section, and a turbine section disposed along a longitudinal axis.”], and
a plurality of sensors, at least one of the plurality of sensors positioned within or adjacent the gas turbine system, each sensor of the plurality of sensors measuring one of a plurality of operational characteristics of the gas turbine system [Paragraph [0024] – “The signals are produced using input sensor data (T3, PB) and values representative of the thermal time constants of the disk, blades, and shroud (.tau..sub.R, .tau..sub.B, .tau..sub.S). The T3 signal is produced by a temperature sensor that senses the core gas temperature in the region at the downstream end of the compressor. The PB signal is produced by a pressure sensor that senses the static pressure within the combustor.”], and
wherein the at least one computing device is configured to detect thermal stability within the gas turbine system [Paragraph [0025] – “Note that if the engine operating condition remains constant, then the magnitudes of the T.sub.R, T.sub.B, and T.sub.S signals each eventually equal the magnitude of the T3 signal, thereby indicating that the rotor, the blades, and the shroud are at steady-state thermal conditions.”] by performing processes including:
calculating a lag output for each of the plurality of measured operational characteristics [Paragraph [0023] – T.sub.R, T.sub.B, T.sub.S], the calculated lag output based on:
a difference between a calculated lag for the measured operational characteristics of the gas turbine system and the measured operational characteristic, and a time constant for each of the plurality of measured operational characteristics [Paragraph [0023], Equations (1)-(3)]; and
determining thermal stability based on the calculated lag output [Paragraph [0025] – “Note that if the engine operating condition remains constant, then the magnitudes of the T.sub.R, T.sub.B, and T.sub.S signals each eventually equal the magnitude of the T3 signal, thereby indicating that the rotor, the blades, and the shroud are at steady-state thermal conditions.”].
Khalid fails to disclose doing so by determining when each of the calculated lag outputs are below a predetermined threshold, the predetermined threshold based on each of the plurality of measured operational characteristics and build parameters of the gas turbine system, wherein the build parameters include at least one of: a) at least one of a type, size, and model of the compressor; b) at least one of a type, size, and model of the combustor; and c) at least one of a type, size, and model of the turbine component.
However, John discloses the use of a stability threshold in determining the stability of turbine operation [Paragraph [0021] – “In certain example embodiments of the invention, the stability detection block 112 may accept multiple inputs and variable parameters, thresholds, etc. for determining the stability of the turbine.”].  It would have been obvious to select an appropriate stability threshold based on the operational and build parameters of the turbine, including type, size, and model of the turbine components [Paragraph [0024] of Khalid teaches contemplating actual turbine parameters of the turbine at hand – “The thermal time constant values (.tau..sub.R, .tau..sub.B, .tau..sub.C) are based on empirically collected data, or analytically developed data, or some combination thereof. These values can be adjusted, as necessary, to tune the thermal lag module to particular components and engine at hand.”] and to use that threshold in determining engine stability in order to appropriately detect turbine stability as the turbine parameters and turbine measurements evolve over time during operation of the turbine.

Regarding Claims 2, 10, and 15, the combination of Khalid and John would disclose that the processes performed by the at least one computing device to detect thermal stability within the gas turbine system further include: verifying that the gas turbine system is thermally stable in response to each of the calculated lag outputs for each of the plurality of measured operational characteristics being below the corresponding predetermined threshold [Paragraph [0025] of Khalid – “Note that if the engine operating condition remains constant, then the magnitudes of the T.sub.R, T.sub.B, and T.sub.S signals each eventually equal the magnitude of the T3 signal, thereby indicating that the rotor, the blades, and the shroud are at steady-state thermal conditions.”].

Regarding Claim 3, Khalid discloses that the plurality of measured operational characteristics are selected from the group consisting of: a compressor inlet temperature; a compressor discharge temperature; an exhaust temperature of the gas turbine system; a power output for the gas turbine system; an inlet guide vane position; a field stroke reference for a fuel of the gas turbine system; and a fuel flow rate for the gas turbine system [Paragraph [0024] – “The signals are produced using input sensor data (T3, PB) and values representative of the thermal time constants of the disk, blades, and shroud (.tau..sub.R, .tau..sub.B, .tau..sub.S). The T3 signal is produced by a temperature sensor that senses the core gas temperature in the region at the downstream end of the compressor. The PB signal is produced by a pressure sensor that senses the static pressure within the combustor.”Paragraph [0026] – “The five other signals are indicative of engine operating conditions at a predetermined steady-state engine power setting, specifically: the static pressure in the combustor section, a pressure at an upstream end of the compressor section, the rotational speed of the rotor assembly, a temperature of the core gas at the upstream end of the compressor section, and the temperature of the core gas at the downstream end of the compressor section.”].

Regarding Claims 4, 11, and 19, Khalid discloses the recited subject matter [Paragraph [0023], Equations (1)-(3)].

Regarding Claims 6 and 16, although Khalid (as combined with John) discloses monitoring for the steady state of the turbine (using the threshold of John) in order to predict the effect of increasing turbine power [Paragraph [0031] – “The signal from the Steady-State Clearance Model Module is subsequently passed through a compensation adder, which adjusts the signal, if necessary, to account for an increase in the clearance due to engine wear over time. The Steady-State Clearance signal is then provided to an adder 158, which adds the CTO signal thereto, to generate a CLEARANCER signal indicative of an instantaneous clearance that would result if the engine operating condition rapidly transitioned to the full rated power engine operating condition.”] and controlling the turbine accordingly [Paragraph [0032] – “The CLEARANCE signal and/or the CTO signal provide the necessary input to the controller for a corrective action so that excessive and/or insufficient clearances can be avoided. Corrective actions include any one of, or some combination of: changing the power setting of the engine, changing the orientation of variable stator vanes, changing cooling flow, etc.”], the combination would fail to explicitly disclose that the processes performed by the at least one computing device to detect thermal stability within the gas turbine system further include: in response to determining each of the calculated lag outputs are below the corresponding predetermined threshold, adjusting operational conditions of the gas turbine system to increase a power output for the gas turbine system.  However, one having ordinary skill in the art would have found it obvious to evaluate the effect of a power increase from the steady-state and to perform such an increase in the event that doing so would allow for appropriate clearances in order to maximize turbine output while maintaining operational safety.

Regarding Claims 7, 13, and 17, the combination of Khalid and John would disclose the processes performed by the at least one computing device to detect thermal stability within the gas turbine system further include: calculating the predetermined threshold for each of the plurality of measured operational characteristics based on an operational model of the gas turbine system, the operational model of the gas turbine system includes identical build parameters as the build parameters of the gas turbine system [Paragraph [0024] of Khalid – “The thermal time constant values (.tau..sub.R, .tau..sub.B, .tau..sub.C) are based on empirically collected data, or analytically developed data, or some combination thereof. These values can be adjusted, as necessary, to tune the thermal lag module to particular components and engine at hand.”Paragraph [0021] of John – “In certain example embodiments of the invention, the stability detection block 112 may accept multiple inputs and variable parameters, thresholds, etc. for determining the stability of the turbine.”].

Regarding Claims 8 and 18, Khalid discloses that the time constant is specific to each of the plurality of measured operational characteristics and the build parameters for the gas turbine system [Paragraph [0024] of Khalid – “The thermal time constant values (.tau..sub.R, .tau..sub.B, .tau..sub.C) are based on empirically collected data, or analytically developed data, or some combination thereof. These values can be adjusted, as necessary, to tune the thermal lag module to particular components and engine at hand.”].

	Claims 5, 12, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khalid et al. (US 20010001845 A1)[hereinafter “Khalid”], John et al. (US 20120016636 A1)[hereinafter “John”], and Rowell, Review of First and Second Order System Response, MIT, 2004 [hereinafter “Rowell”].
	Regarding Claims 5, 12, and 20, Khalid fails to disclose the recited lag calculation.  However, Rowell discloses that this calculation is a common one for normalizing a system response [Page 3 – “It is common to use a normalized time scale, t/τ, to describe first-order system responses.”].  It would have been obvious to normalize the system response in such a manner in order to simply the calculation of thermal stability.

Response to Arguments
Applicant argues:

    PNG
    media_image2.png
    125
    786
    media_image2.png
    Greyscale

Examiner’s Response:
	The corresponding objections are hereby withdrawn.

Applicant argues:

    PNG
    media_image3.png
    308
    777
    media_image3.png
    Greyscale

Examiner’s Response:
	Claims 9-12 are rejected under 35 USC 101.  Claim 9 recites a computer program per se (the computer program happens to be stored on a computer-readable medium, but Claim 9 is directed to the program code itself).  This issue can be resolved by changing the order of the preamble (i.e., “One or more non-transitory computer-readable mediums storing program code … including:”).

Applicant argues:

    PNG
    media_image4.png
    399
    789
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    123
    789
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    263
    781
    media_image6.png
    Greyscale

Examiner’s Response:
	The Examiner respectfully disagrees.  Khalid teaches that the gas turbine system includes a compressor, a combustor, and a turbine component [Paragraph [0006] – “A gas turbine engine includes a fan section, a compressor section, a combustor section, and a turbine section disposed along a longitudinal axis.”] and contemplates the use of actual turbine parameters of the turbine at hand [Paragraph [0024] of Khalid teaches – “The thermal time constant values (.tau..sub.R, .tau..sub.B, .tau..sub.C) are based on empirically collected data, or analytically developed data, or some combination thereof. These values can be adjusted, as necessary, to tune the thermal lag module to particular components and engine at hand.”].  John discloses the use of a stability threshold in determining the stability of turbine operation [Paragraph [0021] – “In certain example embodiments of the invention, the stability detection block 112 may accept multiple inputs and variable parameters, thresholds, etc. for determining the stability of the turbine.”].  It would have been obvious to select an appropriate stability threshold based on the operational and build parameters of the turbine, including type, size, and model of the turbine components and to use that threshold in determining engine stability in order to appropriately detect turbine stability as the turbine parameters and turbine measurements evolve over time during operation of the turbine.

Applicant argues:

    PNG
    media_image7.png
    482
    782
    media_image7.png
    Greyscale

Examiner’s Response:
	The Examiner respectfully disagrees.  As previously stated, Khalid discloses the recited subject matter [Paragraph [0023], Equations (1)-(3)].

Applicant argues:

    PNG
    media_image8.png
    260
    787
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    392
    787
    media_image9.png
    Greyscale

Examiner’s Response:
	The Examiner respectfully disagrees.  John discloses the use of a stability threshold in determining the stability of turbine operation [Paragraph [0021] – “In certain example embodiments of the invention, the stability detection block 112 may accept multiple inputs and variable parameters, thresholds, etc. for determining the stability of the turbine.”].  It would have been obvious to select an appropriate stability threshold based on the operational and build parameters of the turbine, including type, size, and model of the turbine components [See Paragraph [0024] of Khalid] and to use that threshold in determining engine stability in order to appropriately detect turbine stability as the turbine parameters and turbine measurements evolve over time during operation of the turbine.  Failing to take the build parameters into account could result in the selection of an inappropriate threshold which could preclude detection of turbine stability or lack thereof.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT QUIGLEY whose telephone number is (313)446-4879. The examiner can normally be reached 11AM-9PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE R QUIGLEY/Primary Examiner, Art Unit 2865